Title: From James Madison to Peder Pedersen, 30 December 1807
From: Madison, James
To: Pedersen, Peder



Sir,
Washington Department of State December 30th. 1807.

As Regulations in the late act of Congress laying an Embargo, may preclude the ordinary means of conveying intelligence, and as an early Communication of the act itself may be convenient to those interested in Commerce with the United States, I am authorised by the President to inform you, that in case you should chuse to avail yourself of Vessels Specially engaged for the purpose, the Secretary of the Treasury, on a designation to him of the Vessels and ports contemplated by you, will instruct the respective Collectors to grant proper clearances for two vessels in ballast, limited each to a seize, not exceeding one hundred Tons; The usual precautions will be added against abuses by the owners or Masters, but the best pledge will doubtless be found in those which your own Honor will apply to the case.  I have the Honor to be, with very great Consideration, Sir, your mo: obed: Servt.

(Signed) James Madison

